Exhibit 10.7

 

EX-10.7 PROMISSORY NOTE to Daniel Kern

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. EXCEPT AS CONTEMPLATED BY THE SECURITIES PURCHASE
AGREEMENT BETWEEN RENTECH, INC. AND THE ORIGINAL HOLDER OF THIS NOTE, THIS NOTE
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT AND ANY
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO RENTECH, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, RENTECH, INC., a Colorado corporation (the “Borrower”),
hereby promises to pay to Daniel Kern, an individual residing in the state of
California, or its registered assigns or successors in interest (the “Holder”),
on order, the sum of Five Hundred Thousand Dollars ($500,000), or, if less, such
amount as advanced by Holder from time to time hereunder (the “Principal
Amount”), together with any accrued and unpaid interest hereon, on November 19,
2005 (as such date may be extended by the Holder in its sole discretion) (the
“Maturity Date”) if not sooner paid.

 

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Securities Purchase Agreement dated as of
the date hereof between the Borrower and the Holder (the “Purchase Agreement”).

 

The following terms shall apply to this Note:

 

ARTICLE I

DISBURSEMENTS; INTEREST; PRE PAYMENT

 

1.1 During the term of this Note, the Holder shall disburse the sum of $500,000
to Borrower within one business day from the date hereof.

 

1.2 Interest payable on this Note shall accrue on the outstanding principal
amount from the date of each Disbursement at a rate per annum (the “Interest
Rate”) equal to ten percent (10%). If not sooner paid, the entire amount of
principal and accrued interest shall be paid in full on November 18, 2005.

 

1.3 Borrower may prepay any portion of the outstanding Principal Amount at any
time prior to the Maturity Date without the consent of the Holder; provided that
such prepayment shall be accompanied by all interest that has accrued and
remains unpaid with respect to the Principal Amount being prepaid.

 

ARTICLE II

EVENTS OF DEFAULT

 

Upon the occurrence and continuance of an Event of Default beyond any applicable
grace period, the Holder may make all sums of principal, interest and other fees
then remaining unpaid hereon and all other amounts payable hereunder immediately
due and payable.

 

The occurrence of any of the following events is an “Event of Default”:

 

2.1 Failure to Pay Principal or Interest. The Borrower fails to pay when due any
installment of principal or interest hereon in accordance herewith, and in any
such case, such failure shall continue for a period of fifteen (15) days
following the date upon which any such payment was due.



--------------------------------------------------------------------------------

2.2 Breach of Covenant. The Borrower breaches any covenant or any other term or
condition of this Note or the Purchase Agreement in any material respect, and
such breach, if subject to cure, continues for a period of thirty (30) days
after the occurrence thereof.

 

2.3 Breach of Representations and Warranties. Any representation or warranty
made by the Borrower in this Note or the Purchase Agreement, shall be false or
misleading in any material respect on the date that such representation or
warranty was made or deemed made.

 

2.4 Royster-Clark Agreement. Failure to enter into a binding agreement with
Royster-Clark, Inc. on or before February 17, 2005 for the purchase by Borrower
or Borrower’s subsidiary or affiliate for the purchase of all the issued and
outstanding stock of Royster-Clark Nitrogen, Inc.

 

DEFAULT RELATED PROVISIONS

 

Following the occurrence and continuance of an Event of Default beyond any
applicable cure period hereunder, the Borrower shall deliver to Holder the
Borrower’s stock purchase warrant, for the purchase of 109,649 shares of the
Borrower’s common stock, on the same terms and conditions, and exercise price of
$1.14 per share, as the Stock Purchase Warrant issued to Current Asset
Management LLC concurrently with the execution and delivery of this Note.

 

ARTICLE III

MISCELLANEOUS

 

3.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

 

3.2 Notices. Any notice herein required or permitted to be given shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party notified, (b) when sent by confirmed telex or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the
Borrower at the address provided in the Purchase Agreement executed in
connection herewith, and to the Holder at the address provided in the Purchase
Agreement for such Holder, or at such other address as the Borrower or the
Holder may designate by ten days advance written notice to the other parties
hereto.

 

3.3 Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented.

 

3.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder in accordance with the
requirements of the Purchase Agreement. This Note shall not otherwise be
assigned by the Borrower without the consent of the Holder.

 

3.5 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the state of Colorado, without regard to principles of
conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of Colorado or in the federal courts located in the state of
Colorado. The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs. In the event that any provision of
this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the



--------------------------------------------------------------------------------

extent that it may conflict therewith and shall be deemed modified to conform
with such statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or unenforceability of
any other provision of this Note. Nothing contained herein shall be deemed or
operate to preclude the Holder from bringing suit or taking other legal action
against the Borrower in any other jurisdiction to collect on the Borrower’s
obligations to Holder, to realize on any collateral or any other security for
such obligations, or to enforce a judgment or other court in favor of the
Holder.

 

3.6 Note and Payment Made in Colorado. The Holder and Borrower stipulate and
agree that this Note and the Loan have been made in the State of Colorado, and
that payment of the Note and interest on the Note shall be deemed made in the
State of Colorado, and payment of interest shall be governed and controlled by
the laws of the State of Colorado, without regard to principles of conflicts of
laws.

 

3.7 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.

 

3.8 Construction. Each party acknowledges that its legal counsel participated in
the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.

 

3.9 Cost of Collection. If default is made in the payment of this Note, the
Borrower shall pay to Holder reasonable costs of collection, including
reasonable attorney’s fees.

 

IN WITNESS WHEREOF, Borrower has caused this Promissory Note to be signed in its
name effective as of this 19th day of November, 2004.

 

Rentech, Inc., a Colorado corporation

By:

 

/s/ Dennis L. Yakobson

--------------------------------------------------------------------------------

Name:

  Dennis L. Yakobson

Title:

  President and Chief Executive Officer

By:

 

/s/ Ronald C. Butz

--------------------------------------------------------------------------------

Name:

  Ronald C. Butz

Title:

  Secretary